Exhibit 10.24


EL POLLO LOCO HOLDINGS, INC.
2018 OMNIBUS EQUITY INCENTIVE PLAN
RESTRICTED SHARE AGREEMENT

EMPLOYEE


This Restricted Share Award Agreement (this “Restricted Share Agreement”), dated
as of __________, 2020 (the “Date of Grant”), is made by and between El Pollo
Loco Holdings, Inc., a Delaware corporation (the “Company”) and _____________
(the “Employee”). Capitalized terms not defined herein shall have the meaning
ascribed to them in the El Pollo Loco Holdings, Inc. 2018 Omnibus Equity
Incentive Plan (as amended from time to time, the “Plan”). Where the context
permits, references to the Company shall include any successor to the Company.
1.Grant of Restricted Shares. The Company hereby grants to the Employee
___________ Shares (such shares, the “Restricted Shares”), subject to all of the
terms and conditions of this Restricted Share Agreement and the Plan.
2.    Lapse of Restrictions.







--------------------------------------------------------------------------------





(a)    Vesting. Except as otherwise set forth in this Section 2(a), the
restrictions on Transfer (as defined in Section 6(a)) set forth in Section 2(b)
shall lapse with respect to 1/4 of the Restricted Shares on each of the first
four anniversaries of the Date of Grant (each anniversary of the Date of Grant,
a “Vesting Date”), subject to the continued employment of the Employee with the
Company from the date hereof through the applicable Vesting Date, and provided
that the Employee has not given notice of resignation as of such Vesting Date.
(b)    Restrictions. Until the restrictions on Transfer of the Restricted Shares
lapse as provided in Section 2(a), or as otherwise provided in the Plan, no
Transfer of the Restricted Shares or any of the Employee’s rights with respect
to the Restricted Shares, whether voluntary or involuntary, by operation of law
or otherwise, shall be permitted. Unless the Administrator determines otherwise,
upon any attempt to Transfer Restricted Shares or any rights in respect of
Restricted Shares, before the lapse of such restrictions, such Restricted
Shares, and all of the rights related thereto, shall be immediately canceled and
forfeited.
(c)    Termination of Service. Upon termination of the Employee’s service with
the Company and its Affiliates for any reason (including the death or Disability
of the Employee), any Restricted Shares in respect of which the restrictions on
Transfer described in this Section 2 shall not already have lapsed shall be
immediately canceled and forfeited and neither the Employee nor any of the
Employee’s successors, heirs, assigns, or personal representatives shall
thereafter have any further rights or interests in such Restricted Shares.
3.    Adjustments. Pursuant to Section 5 of the Plan, in the event of a Change
in Capitalization, the Administrator shall make such equitable changes or
adjustments to the number and kind of securities or other property (including
cash) issued or issuable in respect of outstanding Restricted Shares as it
determines to be necessary in its sole discretion.
4.    Certain Changes. The Administrator may accelerate the date on which the
restrictions on transfer set forth in Section 2(a) shall lapse or otherwise
adjust any of the terms of the Restricted Shares; provided that, subject to
Section 5 of the Plan, no action under this Section shall adversely affect the
Employee’s rights hereunder.
5.    Notices. All notices and other communications under this Restricted Share
Agreement shall be in writing and shall be given by facsimile or first class
mail, certified or registered with return receipt requested, and shall be deemed
to have been duly given three days after mailing or 24 hours after transmission
by facsimile to the respective parties, as follows: (i) if to the Company,
addressed to the Company in care of its Vice President, Legal at the principal
executive office of the Company and (ii) if to the Employee, using the contact
information on file with the Company. Either party hereto may change such
party’s address for notices by notice duly given pursuant hereto.
6.    Transferability.
(a)    Until such time as the Restricted Shares are fully vested in accordance
with Section 2(a), no purported sale, assignment, mortgage, hypothecation,
transfer, charge, pledge, encumbrance, gift, transfer in trust (voting or other)
or other disposition of, or




-2-



--------------------------------------------------------------------------------





creation of a security interest in or lien on, any of the Restricted Shares or
any agreement or commitment to do any of the foregoing (each a “Transfer”) by
any holder thereof in violation of the provisions of this Restricted Share
Agreement will be valid, except with the prior written consent of the
Administrator (such consent shall be granted or withheld in the sole discretion
of the Administrator).
(b)    In addition to Section 2(b), any purported Transfer of Restricted Shares
or any economic benefit or interest therein in violation of this Restricted
Share Agreement shall be null and void ab initio, and shall not create any
obligation or liability of the Company, and any person purportedly acquiring any
Restricted Shares or any economic benefit or interest therein transferred in
violation of this Restricted Share Agreement shall not be entitled to be
recognized as a holder of such Shares.
7.    Withholding Taxes. The Company shall be entitled to require a cash payment
by or on behalf of the Employee and/or to deduct from any compensation payable
to the Employee the amount of any sums required by federal, state or local tax
law to be withheld with respect to the Restricted Shares, up to the maximum
statutory tax rates in the Employee’s jurisdiction, as determined by the
Company.
8.    Section 83(b) Election. If the Employee makes an election under Section
83(b) of the Code, or any successor section thereto, to be taxed with respect to
the Restricted Shares as of the Date of Grant, the Employee shall deliver a copy
of such election to the Company immediately after filing such election with the
Internal Revenue Service, together with any required tax withholding. The
Employee hereby acknowledges that it is the Employee’s sole responsibility, and
not the Company’s, to file timely the election under Section 83(b) of the Code.
A form of such election is attached hereto as Exhibit A.
THE EMPLOYEE ACKNOWLEDGES THAT IT IS THE EMPLOYEE’S SOLE RESPONSIBILITY AND NOT
THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b) OF THE CODE, EVEN
IF THE EMPLOYEE REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO MAKE THIS FILING
ON THE EMPLOYEE’S BEHALF.
9.    Governing Law. This Restricted Share Award Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of Delaware
applicable to contracts made and to be performed therein. Any suit, action or
proceeding with respect to this Restricted Share Agreement, or any judgment
entered by any court in respect of any thereof, shall be brought in any court of
competent jurisdiction in the State of Delaware, and the Company and the
Employee hereby submit to the exclusive jurisdiction of such courts for the
purpose of any such suit, action, proceeding or judgment. The Employee and the
Company hereby irrevocably waive (i) any objections which it may now or
hereafter have to the laying of the venue of any suit, action or proceeding
arising out of or relating to this Restricted Share Agreement brought in any
court of competent jurisdiction in the State of Delaware, (ii) any claim that
any such suit, action or proceeding brought in any such court has been brought
in any inconvenient forum and (iii) any right to a jury trial.




-3-



--------------------------------------------------------------------------------





10.    Incorporation of Plan. The Plan is hereby incorporated by reference and
made a part hereof, and the Restricted Shares and this Restricted Share
Agreement shall be subject to all terms and conditions of the Plan and this
Restricted Share Agreement.
11.    Amendments; Construction. The Administrator may amend the terms of this
Restricted Share Agreement prospectively or retroactively at any time, but no
such amendment shall impair the rights of the Employee hereunder without his or
her consent. Headings to Sections of this Restricted Share Agreement are
intended for convenience of reference only, are not part of this Restricted
Share Agreement and shall have no effect on the interpretation hereof.
12.    Survival of Terms. This Restricted Share Agreement shall apply to and
bind the Employee and the Company and their respective permitted assignees and
transferees, heirs, legatees, executors, administrators and legal successors.
13.    Rights as a Shareholder. During the period until the restrictions on
Transfer of the Restricted Shares lapse as provided in Section 2(a), the
Employee shall have all the rights of a shareholder with respect to the
Restricted Shares save only the right to Transfer the Restricted Shares.
Accordingly, the Employee shall have the right to vote the Restricted Shares and
to receive any ordinary dividends paid to or made with respect to the Restricted
Shares.
14.    Agreement Not a Contract for Services. Neither the Plan, the granting of
the Restricted Shares, this Restricted Share Agreement nor any other action
taken pursuant to the Plan shall constitute or be evidence of any agreement or
understanding, express or implied, that the Employee has a right to continue to
be employed as an officer, director, employee, consultant or advisor of the
Company or any Subsidiary or Affiliate for any period of time or at any specific
rate of compensation.
15.    Authority of the Administrator; Disputes. The Administrator shall have
full authority to interpret and construe the terms of the Plan and this
Restricted Share Agreement. The determination of the Administrator as to any
such matter of interpretation or construction shall be final, binding and
conclusive.
16.    Waiver.  The Employee acknowledges that a waiver by the Company of a
breach of any provision of this Restricted Share Agreement shall not operate or
be construed as a waiver of any other provision of this Restricted Share
Agreement, or of any subsequent breach by the Employee.
17.    Severability. Should any provision of this Restricted Share Agreement be
held by a court of competent jurisdiction to be unenforceable, or enforceable
only if modified, such holding shall not affect the validity of the remainder of
this Restricted Share Agreement, the balance of which shall continue to be
binding upon the parties hereto with any such modification (if any) to become a
part hereof and treated as though contained in this Restricted Share Agreement.




-4-



--------------------------------------------------------------------------------





18.    Acceptance. The Employee hereby acknowledges receipt of a copy of the
Plan and this Restricted Share Agreement. The Employee has read and understands
the terms and provisions of the Plan and this Restricted Share Agreement, and
accepts the Restricted Shares subject to all the terms and conditions of the
Plan and this Restricted Share Agreement. The Employee hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under this Restricted Share Agreement.
19.    Clawback.  The Restricted Shares are subject to such recoupment policies
of the Company as may be in effect from time to time pursuant to Section 28 the
Plan.


[Signature Page Follows]





IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Restricted Share Agreement on the day and year first above written.




EL POLLO LOCO HOLDINGS, INC.


By     
Name     
Title     




EMPLOYEE




___________________________________





EXHIBIT A
ELECTION UNDER SECTION 83(b)


The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with taxpayer’s receipt of the property described below:


1.    The name address, taxpayer identification number and taxable year of the
undersigned are as follows:


NAME OF TAXPAYER:                                 


NAME OF SPOUSE:                                     


ADDRESS:                                         


IDENTIFICATION NO. OF TAXPAYER:                         


IDENTIFICATION NUMBER OF SPOUSE:                         


TAXABLE YEAR:                                     


2.    The property with respect to which the election is made is described as
follows: _______ shares of Common Stock, par value $0.01 per share, of El Pollo
Loco Holdings, Inc., a Delaware corporation (the “Company”).


3.    The date on which the property was transferred is: ________________, 20__.


4.    The property is subject to the following restrictions: The property may
not be transferred and is subject to forfeiture under the terms of an agreement
between the taxpayer and the Company. These restrictions lapse upon the
satisfaction of certain conditions in such agreement.


5.    The fair market value at the time of transfer, determined without regard
to any restriction other than a restriction which by its terms will never lapse,
of such property is: $ ______________.


6.    The amount (if any) paid for such property is: $ ______________.


The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property.


The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.


Dated: _________________, 20__        
Taxpayer


The undersigned spouse of taxpayer joins in this election.


Dated: _________________, 20__        
Spouse of Taxpayer




-5-

